 1   NICHOLAS & TOMASEVIC, LLP
        Craig M. Nicholas (SBN 178444)
 2      Alex Tomasevic (SBN 245598)
        Shaun Markley (SBN 291785)
 3   225 Broadway, 19th Floor
     San Diego, California 92101
 4   Tel: (619) 325-0492
     Fax: (619) 325-0496
 5   Email: cnicholas@nicholaslaw.org
     Email: atomasevic@nicholaslaw.org
 6   Email: smarkley@nicholaslaw.org
 7 Attorneys for EMANUEL AGUILERA,
   ROCIO AGUILERA, and SIMON GORO,
 8 on behalf of themselves and all others similarly situated

 9   SEYFARTH SHAW LLP
        Christian J. Rowley (SBN 187293)
10      Matthew A. Goodin (SBN 169674)
        Eric M. Lloyd (SBN 254390)
11   560 Mission Street, 31st Floor
     San Francisco, California 94105
12   Telephone: (415) 397-2823
     Facsimile: (415) 397-8549
13   Email: crowley@seyfarth.com
     Email: mgoodin@seyfarth.com
14   Email: elloyd@seyfarth.com
15
   Attorneys for Defendant
16 MATCO TOOLS CORPORATION

17                        UNITED STATES DISTRICT COURT
18                      NORTHERN DISTRICT OF CALIFORNIA
19 EMANUEL AGUILERA, ROCIO                  Case No. 3:19-CV-00321-YGR
   AGUILERA, and SIMON GORO,                ORDER GRANTING
20 individuals, on behalf of themselves     STIPULATED REQUEST FOR
   and all others similarly situated,       DISMISSAL OF ACTION WITHOUT
21                                          PREJUDICE
                        Plaintiffs,
22
            vs.                             Complaint Filed: December 7, 2018
23                                          Trial Date: None Set
     MATCO TOOLS CORPORATION,
24   a Delaware corporation; and DOES 1 Judge: Hon. Yvonne Gonzalez Rogers
     through 100, inclusive,
25

26                      Defendants.
27

28

                  STIPULATED REQUEST FOR DIMISSAL OF ACTION WITHOUT PREJUDICE
 1         IT IS HEREBY STIPULATED, by and between plaintiffs EMANUEL
 2   AGUILERA, ROCIO AGUILERA, and SIMON GORO (together, “Plaintiffs”), and
 3   Defendants     MATCO      TOOLS      CORPORATION,         a   Delaware     corporation
 4   (“Defendants”) (collectively, the “Parties”), by and through their respective counsel
 5   of record, that the entire above-captioned action be dismissed without prejudice and
 6   that this stipulation shall become effective upon filing without the need of a Court
 7   order. See Fed. R. Civ. P. 41(a)(1)(A)(ii) (A “plaintiff may dismiss an action without
 8   a court order by filing . . . a stipulation of dismissal signed by all parties who have
 9   appeared.”).
10         IT IS HEREBY SO AGREED.
11                                                 Respectfully submitted,
                                                   NICHOLAS & TOMASEVIC, LLP
12

13

14   Dated: March 22, 2019                  By:    /s/ Shaun Markley
                                                   Craig M. Nicholas
15                                                 Alex Tomasevic
                                                   Shaun Markley
16
                                                   Attorneys for Plaintiffs
17

18
                                                   SEYFARTH SHAW, LLP
19

20   Dated: March 22, 2019                  By:    /s/ Eric M. Lloyd
                                                   Christian J. Rowley
21                                                 Matthew A. Goodin
                                                   Eric M. Lloyd
22
                                                   Attorneys for Defendant
23

24                                ORDER
25   Based on the foregoing stipulation, the instant action is dismissed without
26
     prejudice as to plaintiffs Emanuel Aguilera, Rocio Aguilera, and
     Simon Goro ONLY. IT IS SO ORDERED.
27
                                      _________________________
28    Dated: __________
             March 26, 2019           Yvonne Gonzalez Rogers
                                            United States District Judge
                                               2
                  STIPULATED REQUEST FOR DIMISSAL OF ACTION WITHOUT PREJUDICE
 1                                    ATTESTATION
 2         Pursuant to Civil Local Rule 5-1(i), I, Shaun Markley, hereby attest that I have
 3   obtained concurrence in the filing of this document from the other signatory to this
 4   document. I declare under penalty of perjury under the laws of the United States of
 5   America that the foregoing is true and correct. Executed this 22nd Day of March, 2019
 6   in San Diego, California.
 7                                         By:    /s/ Shaun Markley
                                                  Shaun Markley
 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26
27

28

                                              3
                 STIPULATED REQUEST FOR DIMISSAL OF ACTION WITHOUT PREJUDICE
